Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  140603 (45)                                                                                          Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 140603
  v                                                                 COA: 287689
                                                                    Ingham CC: 08-000249-FH
  RANDALL LEE DOWDY,
             Defendant-Appellee.
  ____________________________________


         On order of the Chief Justice, the motion by Jane Poe and others for leave to file a
  brief amicus curiae in this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk